 THE HOLTITE MANUFACTURING CO., INC. ,385The -Holtite Manufacturing Co., Inc.andUnited Rubber, Cork,Linoleum and Plastic Workers of America,AFL-CIO, Peti-tioner.Case No. 5-RC-4384.March 17, 196.EDECISION AND CERTIFICATION OF REPRESENTATIVEPursuant to a stipulation for certification upon consent elec-tion, an election by secret ballot was conducted on August 23, 1963,,under the direction and supervision of the Regional Director for theFifth Region among the employees in the stipulated unit.At theconclusion of the balloting, the parties were furnished a tally ofballots which showed that, of approximately 747 eligible voters, 702Intervenor, District 50, United Mine Workers of America, and 2 were.against both unions.Four^ballots were challenged.The challengedballots were not sufficient in, number to -affect the results of the elec-tion.Thereafter, the Employer filed timely objections to conductaffecting the election.The Regional Director investigated the election and on November12, 1963, issued his report on objections in which he recommended'that the objections be 'overruled in. their entirety and that the Peti-tioner. be certified.The Employer filed timely exceptions to theserecommendations.'-'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers 'in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andFanning].Upon the entire. record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A,question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.We find, in' accord with the stipulation of the parties, that thefollowing unit is appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All production 'and maintenance employees, including shippingroom employees; powerhouse employees, and truckdrivers employedat the Employer's Baltimore, Maryland, plant, but excluding all of-fice clerical employees, salesmen, laboratory and technical personnel,guards, watchmen, professional employees, and supervisors as definedin the Act..146 NLRB No. 46. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. In objection No.1 the Employer alleges that the Petitioner falselyadvised the employees of wage increases which it, claimed it hadobtained for its members.The Regional Director found that, 3days prior.to the election, the Petitioner distributed to the employees-involved a printed leaflet entitled "This Is What We've Won ForOur Members."The Petitioner stated in .the leaflet that it had ob-tained.a.10-cent per hour wage increase in 1960 for its 200,000 mem-bers; a wage, increaseof up to141/2 cents per hour in two steps in 1961and 1962; and a wage increaseof up to16 cents per hour in two steps-,in 1963 and 1964.The Employer asserts that the,true general in-creaseswhich were obtained by the Petitioner for its members in therubber heel and sole industry, with which the Employer is identified,.were 91/2 cents per hour in 1960; 71/2 cents in 1961 and 1962, and 13,cents in 1963 and 1964.The Regional Director concluded that the,title of the pamphlet makes it clear that these general wage increases.were won for members of the petitioning labor organization, whowere covered by contracts in several industries other than the rubber-heel and sole industry, and as the Petitioner did not claim that thegeneral increases were for workers solely within. this industry, the-leaflet allegations were not false.The Employer excepted to the,Regional Director's findings, contending that the pamphlet, in fact,,did allege that the wage increases covered the employees in. the Em-ployer's industry as it did not explicitly exclude them, and the lan-guage used was so general as to, embrace them.We agree with the lRegional Director that the representations in the pamphlet do notconstitute grounds for setting aside the election.The pamphlet, un-like other propaganda by the Petitioner which specifically refers to-the rubber heel and sole industry, on its face does not allude to thatspecialized industry, but on the contrary specifically mentions con-tracts with five large rubber companies and other unnamed companies.in the cork, linoleum, and plastic industries.Moreover, for the years,1961 through 1964, the wage increases were described as "up to" certainamounts, thus reflecting a maximum range within unspecified classifi=cations rather than- the amount of a. general wage increase -for all em-ployees.We' accordingly find no material discrepancy exists between,the rates listed by the Petitioner and.the-Employer.We shall there-fore overrule objection No. 1.1The- Employer alleges that the Petitioner on August 22, 1963, circu-lated a leaflet entitled "Wishing-Won't Make It- So," which contained'false and-misleading. statements concerning job rates at three rubber-heel and sole plants having contracts with the Petitioner TheRegional Director found it unnecessary to: determine, the, validity ofthe rates quoted, except those for certain maintenance and warehouseand shipping classifications which were actually additions-to.a similar-1 SeeHollywoodCeramicsCompany, Inc.,140 NLRB 221. THE HOLTITE MANUFACTURING CO., INC.387leaflet distributed to the employees on June 26, 1963.The RegionalDirector concluded that there was no election interference as all the-quoted rates, except the additions, had been presented early in the:organizing campaign when the Employer would have learned, about-them in ample time to make an effective reply correcting any mis-representations.With respect to the additional rates set forth in-the August leaflet the Regional Director concluded that they did notconstitute such a substantial departure from the truth as to warrantsetting aside the election.We agree with the Regional Director thatmost of the alleged misrepresentations occurred at a time when theEmployer could have made an effective reply?We likewise agreewith the Regional Director that the inaccuracies concerning the main-tenance, shipping, and receiving classifications are too insubstantial-to justify setting aside the election.Accordingly, we shall adopt theRegional Director's recommendation and overrule objection No. 2.The Employer alleges in objection No. 3 that the Petitioner mis-represented the laws of the United States to the-employees prior to-the election.On August 20, 3 days before the election, the Employer,in a letter to its employees, stated, "Remember, too, that when we sit-down to negotiate a new contract, we start all over again with wagerates, holidays, vacations and other benefits."The Petitioner, inreply to this letter, on August 22, 1963, circulated a leaflet to the,employees entitled "Did It Just Happen?" containing,inter alia,thefollowing comment : "Let's go to the paragraph on wage rates, holi-days and other benefits when they sit down to negotiate a contractwith the URW, AFL-CIO. NOT ONE BENEFIT WILL BELOST BY YOU WHEN THE URW IS CERTIFIED AS YOURBARGAINING AGENT. This fact isassured by the laws of theUnited States of Americaand any statement to the contrary is a- false--hood."The Employer claimed that this statement was misleading,and deceived the employees because there is no law which preventsthe -negotiation of a wage decrease or reduction in benefits.TheRegional Director, although in agreement with the Employer thatthe Petitioner's statement was not legally correct and was misleading,found that the issue and the statement were not such as would be likelyto have any real impact upon the election.We agree with the Re-gional Director, particularly -in view of the Employer's earlier letterwhich stated in effect that if the Petitioner came in, the Employerwould withdraw certain benefits and bargain from scratch.Whenviewed in this light, we believe the Petitioner's leaflet amounts tono more than a reasonable response to the Employer's propaganda2The Employer asserts in its exceptions that it did not see the June leaflet.In view ofthe widespread distribution of the leaflet in question which occurred almost 2 months be-fore the election,we infer from all the surrounding circumstances that the Employer hadknowledge of its contents.- - 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was intended only to convey the fact that the employees couldnot be discriminated against by law because they joined the Petitioner..We shall therefore overrule objection No. 3.1Accordingly, as we have overruled the objections and the Petitionerhas received a majority of the valid ballots cast in the election, weshall certify the Petitioner as the collective-bargaining representativeof the employees in the appropriate unit.[The Board certified United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, as the designated collective-bargain-ing representative of the employees of the Employer in the unit,found appropriate.]8 SeeHollywood Ceramics Company, Inc., supra.Communications Workers of America,Local 1104,AFL-CIOandFrederick Bond,d/b/a Bond Electric Company, ChargingPartyandNew York Telephone Company and Local 25, Inter-national Brotherhood of Electrical Workers, AFL-CIO, Partiesto the Dispute.Case No. 2-CD-276.March 19, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, following the filing of charges under Section 8 (b) (4)(D) of the Act.A hearing was held before Hearing Officer EvanJ. Spelfogel on October 15, 17, and 18, 1963.All parties who ap-peared at the hearing were afforded full opportunity to be heard, toexamineand cross-examinewitnesses, and to adduce evidence bear-ing upon the issues.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are hereby affirmed.Briefs were filed by all the parties who appeared at the hearing andhave been duly considered.'Upon the entire record in the case, the Board 2 makes the follow-ing findings :1.The New York Telephone Company, herein referred to as Telco,isa New York corporation engaged in the business of providing1Subsequent to the hearing, Local 25, International Brotherhood of Electrical Workers,AFL-CIO,fileda motion with the Board to incorporate an additional exhibit into therecord.All other parties, except Bond Electric Company, opposed the motion.Themotion is hereby granted.As the matter contained in this exhibit is relevant to the issuesin this proceeding and as it appears that the exhibit did not come into the possession ofLocal 25, IBEW, until after the close of the hearing, the record is hereby reopened andthe proffered exhibit incorporated into the record.$Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[,Chairman McCulloch andMembers Leedom and Brown].146 NLRB No. 50.